Name: Commission Regulation (EC) NoÃ 1220/2007 of 18 October 2007 amending the representative prices and the additional import duties for molasses in the sugar sector laid down by Regulation (EC) NoÃ 1110/2007
 Type: Regulation
 Subject Matter: foodstuff;  prices;  trade;  EU finance
 Date Published: nan

 19.10.2007 EN Official Journal of the European Union L 275/25 COMMISSION REGULATION (EC) No 1220/2007 of 18 October 2007 amending the representative prices and the additional import duties for molasses in the sugar sector laid down by Regulation (EC) No 1110/2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the market in sugar and, in particular Article 27(2), (1), Having regard to Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (2), and in particular the second sentence of the second subparagraph of Article 34(2) thereof, Whereas: (1) The representative prices and additional duties applicable to imports of molasses from 1 October 2007 are laid down by Commission Regulation (EC) No 1110/2007 (3). (2) On the basis of the information currently available to the Commission, those prices and duties should be amended in accordance with Regulation (EC) No 951/2006, HAS ADOPTED THIS REGULATION: Article 1 The representative prices and additional duties applicable to imports of the products referred to in Article 34 of Regulation (EC) No 951/2006, laid down by Regulation (EC) No 1110/2007, are hereby amended as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 19 October 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 October 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 58, 28.2.2006, p. 1. Regulation as last amended by Commission Regulation (EC) No 247/2004 (OJ L 69, 9.3.2007, p. 3). (2) OJ L 178, 1.7.2006, p. 24. Regulation as last amended by Regulation (EC) No 2031/2006 (OJ L 414, 30.12.2006, p. 43). (3) OJ L 253, 28.9.2007, p. 7. ANNEX Amended amounts of representative prices and additional duties for imports of molasses in the sugar sector applicable from 19 October 2007 (EUR) CN code Amount of the representative price in 100 kg net of the product in question Amount of the additional duty in 100 kg net of the product in question Amount of the duty to be applied to imports in 100 kg net of the product in question because of suspension as referred to in Article 40 of Regulation (EC) No 951/2006 (1) 1703 10 00 (2) 8,38  0 1703 90 00 (2) 10,29  0 (1) This amount replaces, in accordance with Article 40 of Regulation (EC) No 951/2006, the rate of the Common Customs Tariff duty fixed for these products. (2) For the standard quality as defined in Article 27 of Regulation (EC) No 951/2006.